IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


THOMAS R. WILSON,                       : No. 89 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
RONALD D. DETWILER SR., AND KEVIN       :
E. & IRMA L. DETWILER,                  :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.